Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 25, 2020. Claims 1-28 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Khokhar et al. (Pub. No. : US 20210011830 A1) in the view of Miller (Pub. No. : US 20150003814 A1)

As to claim 1 Khokhar teaches a computer implemented method for automatically managing storage resources of a distributed file system, the method comprising: 
obtaining actual past storage usage data of a first directory from a plurality of directories of the distributed file system, the actual past storage usage data representative of storage usage at the first directory over a defined time period extending from a past time to a current time (paragraphs [0028]-[0029]);
determining, in real-time, based on the actual past storage data, projected storage usage data of the first directory, by inputting the actual past storage data into a trained machine learning model for determining a storage usage trend of the first directory, the projected storage usage data representing a future storage usage for the first directory over a future time period from the current time (paragraphs [0029]-[0030]); 
obtaining an aggregated correction coefficient providing an indication of aggregated projected storage usage needs of remaining other directories of the plurality of directories relative to the first directory (paragraphs [0083]-[0089]); 
in response to determining an expected value of a projected storage usage data at the expected future time is inconsistent with the space quota limit, adjusting the space quota limit to a new quota limit for the first directory based on the expected value weighted by the aggregated correction coefficient (paragraphs [0041]-[0046]); and 
applying the new quota limit to the first directory from the current time (paragraphs [0043]-[0044]). 
Khokhar does not explicitly disclose but Miller teaches detecting a space quota limit for the first directory, the space quota limit for providing a maximum limit on total storage for the first directory, the space quota limit associated with a pre-defined expected future time for providing a maximum amount of time for expecting use of resources of the first directory (paragraphs [0106], [0111], [0119]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Khokhar by adding above limitation as taught by Miller to improve the storage availability of a recording media.

As to claim 2 Khokhar together with Miller teaches a method according to claim 1. Miller teaches wherein determining the new quota limit further comprises increasing the space quota limit to the new quota limit when the space quota limit is insufficient based on the projected storage usage data indicating that the space quota limit will be reached prior to the expected future time (paragraph [0106], [0111], [0119]). 

As to claim 3 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches decreasing the space quota limit to the new quota limit when the projected storage usage data at the expected future time has a value below the space quota limit by at least a pre-defined amount (paragraph [0041]). 

As to claim 4 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches the weighting by the aggregated coefficient is further based upon an obtained value for total disk storage availability of a cluster defined by the plurality of directories of the distributed file system, the total disk storage availability indicating total amount of disk storage currently available for use by the plurality of directories and indicative of degree of possible change between the space quota limit and the new quota limit (paragraphs [0080]-[0090]). 

As to claim 5 Khokhar together with Miller teaches a method according to claim 4. Khokha teaches the aggregated correction coefficient is further based upon: projecting respective storage needs of each of the plurality of directories using the trained machine learning model to determine a respective projected storage usage data for each of said directories and thereby a respective expected storage usage amount at the expected future time; and, determining the aggregated correction coefficient for each of the plurality of directories indicating a ratio of possible increase or decrease of respective space quota limit for each of the directories based upon the respective expected storage usage amount and the total disk storage availability for all of the plurality of directories (paragraph [0040]-[0046]). 

As to claim 6 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches the space quota limit and the new quota limit provide different values for restricting a maximum number of bytes of disk space allowed to be used by files under a tree rooted at the first directory for respectively the current time and the expected future time, further to said adjusting (paragraph [0041]). 

As to claim 7 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches wherein prior to determining the projected storage usage data of the first directory: training a machine learning model, to provide the trained machine learning model, using space usage training data representative of space usage of the first directory and each of the remaining other directories pre-defined as being related to the first directory (paragraph [0040]). 

As to claim 8 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches wherein determining projected storage usage data of the first directory comprises using the actual past storage usage data to: define an interpolated curve representing a function of the actual past storage usage data extending from the current time to the past time; calculate a first derivative of the interpolated curve defining a first slope indicating a rate of change of the projected storage usage over time; calculate a first derivative of a moving average of the interpolated curve defining a second slope indicating an average rate of change of the projected storage usage over time; and, determine the projected storage usage data of the first directory as a function of the first derivative of the interpolated curve and the first derivative of the moving average (paragraph [0040]-[0046]). 

As to claim 9 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches wherein the calculated first derivative of the interpolated curve is used to project a first expected storage usage amount at the expected future time in the future time period and the calculated first derivative of the moving average is used to project a second expected storage usage amount at the expected future time in the future time period, and the new quota limit is an average of the first and the second expected storage usage amount weighted by the aggregated correction coefficient (paragraph [0040]-[0046]). 

As to claim 10 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches wherein the new quota limit is calculated as Q.sub.1x such that: Q 1 .times. x = G k .times. .alpha. .function. ( k 1 .times. d .times. U 1 d .times. t + k 2 .times. d .times. U 1 .times. avg d .times. t ) .times. T D .times. 1 .times. x + B 1 ##EQU00018## and k.sub.1+k.sub.2=1, wherein, G.sub.ka is the aggregated correction coefficient, k.sub.1 and k.sub.2 are respectively pre-defined adjustment coefficients for the first derivative of the interpolated curve d .times. U 1 d .times. t , ##EQU00019## and the first derivative of the moving average of the interpolated curve d .times. U 1 .times. avg d .times. t , ##EQU00020## T.sub.D1x is the expected future time and B.sub.1 is a y-intercept point for storage usage providing a value of actual storage usage of the first directory at the current time (paragraph [0066]). 

As to claim 11 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches wherein prior to obtaining actual past storage usage data receiving a trigger from a scheduler, indicating a scheduled scan of each of the plurality of directories for respective actual storage usage up to the current time used for obtaining the actual past storage usage data (paragraph [0029]). 

As to claim 12 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches wherein the trained machine learning model comprises multiple machine trained machine learning models, each one configured for one of the directories of the plurality of directories (paragraph [0029]). 

As to claim 13 Khokhar together with Miller teaches a method according to claim 1. Khokha teaches repeating the method of claim 1 for each additional directory of the plurality of directories to result in determining a corresponding new quota limit for said each additional directory and thereby applying the corresponding new quota limit for said each additional directory (paragraph [0042]).
	
As to claims 14-28, they have similar limitations as of claims 1-13 above. Hence, they are rejected under the same rational as of claims 1-13 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169